              Case 3:19-cr-03849-GPC Document 36 Filed 08/12/20 PageID.91 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT Co

                UNITED STATES OF AMERICA
                                      V.
           JUAN JESUS ARELLANO-PALOMO(!)
                                                                         Case Number:         3:19-CR-03849-GPC

                                                                      William R Burgener
                                                                      Defendant's Attorney
USM Number                            .87292298

•-
THE DEFENDANT:
[gj pleaded guilty to count(s)             I, 2 of the Information

 D      was found guilty on count(s)
        after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                    Count
21:952,960- Importation ofMethamphetamine (Felony)                                                                        1
21:952,960- Importation of Cocaine (Felony)                                                                                 2




    The defendant is sentenced as provided in pages 2 through                    2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D      The defendant has been found not guilty on count(s)

 D      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                             dismissed on the motion of the United States.

 i:gJ   Assessment: $200.00 ($100.00 as to each count) - Waived


 D      JVTA Assessment•: $

         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 [gj Fine waived                      •
                               Forfeiture pursuant to order filed                                      , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                       August 12 2020
                                                                       Date oflmposition of Sentence



                                                                       HON.G~~RIB~
                                                                       UNITED STATES DISTRICT JUDGE
           Case 3:19-cr-03849-GPC Document 36 Filed 08/12/20 PageID.92 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JUAN JESUS ARELLANO-PALOMO (1)                                           Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-03849-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 20 months as to count 1; 20 months as to count 2 Terms to run concurrent




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends the defendant be placed in an institution in the Western Region (Southern
       California area).




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ _ A.M.                          on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at - - - - - - - - - - - - , with                acertified copy of this judgment.

                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3: l 9-CR-03849-GPC
